This is an appeal by claimant for additional compensation under the Workmen’s Compensation Law. Proceedings were had before the Compensation Commission and an award of $2,675.48 was made and paid to claimant June 29, 1931. Since that time claimant has made thirty-eight applications to the State Industrial Board to reopen the proceeding, all of which applications were denied on the ground that only questions of fact were involved. The schedule award for loss of use of the right arm was made on reports of claimant’s two doctors and the report of the chief medical examiner for the State Industrial Board. There is ample evidence to sustain the Board’s action in denying claimant further compensation. The action of the State Industrial Board denying further compensation should be affirmed. Decision unanimously affirmed. Present — Hill, P. J., Crapser, Bliss, Schenck and Foster, JJ.